Citation Nr: 1038323	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-40 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2, 1979 to January 
25, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his December 2005 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in July 2010, the RO 
informed the Veteran of a Board hearing scheduled in August 2010.  
He failed to appear.  Accordingly, the hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2010).

The issues of service connection for a bilateral hip 
condition and a bilateral shoulder condition have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of service connection for bilateral pes planus and 
service connection for back disability on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In an unappealed February 1992 rating decision, the RO 
declined to reopen previously denied claims of entitlement to 
service connection for bilateral pes planus and back disability.

2.  Evidence pertaining to the Veteran's bilateral pes planus and 
back disability received since the unappealed February 1992 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that declined to reopen 
previously denied claims of entitlement to service connection for 
bilateral pes planus and a back disability became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received since the February 1992 rating decision 
is new and material, and the claims for service connection for 
bilateral pes planus and back disability are reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1992, the RO declined to reopen previously denied 
claims of entitlement to service connection for bilateral pes 
planus and back disability.  The Veteran failed to initiate a 
timely appeal of that decision.  Thus, the February 1992 decision 
is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim may 
be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  The evidence to be considered in 
making this new and material determination is that added to the 
record since the last final denial on any basis.  Id.

In the February 1992 rating decision, the RO declined to reopen 
previously denied claims of entitlement to service connection for 
bilateral pes planus and back disability.  The basis for the 
denials was that new and material evidence had not been submitted 
as it was not shown that the conditions were incurred in or 
aggravated by military service.

Based on the above, in order to reopen his claims, the record 
must show the receipt, since the February 1992 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disabilities were incurred or 
aggravated during active service.

Since the last final disallowance in February 1992, VA treatment 
reports and treatment records from Herman Memorial Southeast 
Hospital and Dr. "L.N." have been added to the record.  Upon a 
thorough inspection of these records, the Board finds that while 
this evidence is new, it is not material.  None of this new 
evidence raises a reasonable possibility of substantiating the 
Veteran's claims for service connection for bilateral pes planus 
and back disability.  Although some of treatment reports may 
indicate diagnoses for both bilateral pes planus and back 
disability, the evidence fails to show that these conditions were 
incurred or aggravated by active military service.

In a June 2008 statement from the Veteran, which was submitted to 
the RO after the February 1992 final disallowance, the Veteran 
stated, "I injured my feet while in basic training therefore I 
[was] unable to complete the full basic training."  Furthermore, 
the Veteran adds, "I fell backwards down a flight of concrete 
stairs thus injuring my back while in basic training."  In 
essence, the Veteran claims that as a result of the injuries he 
sustained to his back and feet in service, he now has a back 
disability and bilateral pes planus.

The Board finds that these lay statements are new and material 
evidence that raise a reasonable possibility of substantiating 
the Veteran's claims as they tend to show that his bilateral pes 
planus and back disability were incurred in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (the 
veteran can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to sick 
call, being placed on limited duty, and undergoing physical 
therapy); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service connection.").

As such, this evidence, the Veteran's lay statements from June 
2008, was not previously submitted, relates to unestablished 
facts that are necessary to substantiate the claims for service 
connection for bilateral pes planus and back disability.  The 
Board finds that the additional evidence is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating these claims.  Thus, the Board finds that new and 
material evidence has been received, and the Veteran's claims for 
service connection for bilateral pes planus and back disability 
are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
the Veteran's applications to reopen service connection for 
bilateral pes planus and back disability.  To this extent, no 
further duty to notify or assist the Veteran is required.


ORDER

New and material evidence has been received to reopen the claim 
of entitlement to service connection for bilateral pes planus; to 
this extent, the appeal is granted.

New and material evidence has been received to reopen the claim 
of entitlement to service connection for back disability; to this 
extent, the appeal is granted.


REMAND

The record reflects that the Veteran "fell on the job" in 
October 1982.  The record also indicated that there are 
outstanding workers' compensation records, which have not been 
requested by the RO.  The records for the Veteran's workers' 
compensation claim, if any, including all medical reports, should 
be obtained and associated with the claims file.

A veteran who served for at least six months during a period of 
war or during peacetime on or after January 1, 1947, is presumed 
to have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111 (West 2002); see VAOPGCPREC 3-2003.

A preexisting disease will be considered to have been aggravated 
by military service when there is an increase in disability 
during such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010); Wagner 
v. Principi, 370 F.3d at 1096 (Fed. Cir. 2004).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).

An entrance report of medical examination from December 1978 
shows that upon a clinical evaluation of his feet, the Veteran 
was assessed with pes planus.  This record clearly establishes 
the existence of bilateral pes planus prior to enlistment.

The record in this case does not contain sufficient findings as 
to whether the Veteran's bilateral pes planus was aggravated by 
service.  Thus, an examination is necessary before the claim can 
be decided.

Furthermore, in determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor, whether there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected disability, 
the Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In a separation report of medical history from January 1979, the 
Veteran indicated that he had recurrent back pain, specifically 
"[lumbosacral] back pain."  As noted above, the Veteran has 
stated that he fell down a flight of stairs and injured his back 
in service.  In addition, multiple treatment reports from 
February 2007 to June 2008 reveal that the Veteran has chronic 
low back pain.

Based on the Veteran's statements and his service treatment 
records, which reveal that the Veteran did indeed complain of 
back pain upon separation from active service, and given that 
there is indication of an association between the current 
condition and his service, the Veteran should be afforded a VA 
examination of his back.

The Board notes that the record indicates the Veteran did not 
report to a scheduled examination of his feet and back.  When a 
claimant fails, without good cause, to report for a VA 
examination in conjunction with an original claim for disability 
compensation benefits, VA must decide the claim based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  While the 
Veteran did not provide an explanation to why he did not report 
for the examination, his representative, in a September 2010 
statement, argued that "the appellant may have legitimate 
mitigating circumstances for not reporting for this examination 
and therefore, should be given another chance." 

It has not been shown or argued that the Veteran did not receive 
notice of the scheduled VA examination.  The reason for his 
failure to report is not clear from the record.   Because the 
representative's statement indicates that the Veteran may have 
had good cause for his failure to report, the Board finds that 
the Veteran should be afforded another opportunity to attend a VA 
examination.  

The Board advises the Veteran and the representative, however, 
that the duty to assist is not a one-way street.  The Board has 
interpreted the representative's September 2010 statement quite 
liberally, and the Veteran should avail himself of this 
opportunity to report for examination.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records pertaining to the 
Veteran's claim for workers' compensation 
associated with the 1982 incident and 
associate all records, if any, with the 
claims file.  If no records are 
available, a negative response should be 
associated with the claims file.

2.	Schedule the Veteran for a VA examination 
of his feet and back.  The RO should 
forward the Veteran's claims file to the 
examiner for review in conjunction with 
the examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  
Following a thorough evaluation, the 
examiner is requested to answer the 
following questions:

a)	For any foot disability other than pes 
planus that is diagnosed, the examiner 
should state whether such disability 
is it at least as likely as not (50 
percent or greater likelihood) related 
to service;

b)	did the pre-existing pes planus 
undergo a permanent increase in 
severity during service?  If so, was 
such increase clearly and unmistakably 
due to the natural progression of the 
disease?;

c)	For any back disability that is 
diagnosed, is it at least as likely as 
not that the back disability had its 
onset during active service or is 
related to any in-service injury or 
disease?  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

A complete rationale is required for all 
opinions rendered.  The opinions should 
address the particulars of this Veteran's 
medical history and the relevant medical 
science as applicable to these claims.

In rendering these opinions, the examiner 
should consider the Veteran's statements 
regarding the incurrence of the claimed 
disabilities.

3.	Readjudicate the Veteran's claims on a de 
novo basis, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claims, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


